Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Peckjian on 8/25/2022.

The application has been amended as follows: 
 
Claim 10 has been amended to read:
“A non-transitory computer readable storage medium comprising: 
instructions executed by a computer, and 
a system for performing fault diagnosis by bearing noise detection by the instructions executed by the computer, the system providing: 
a data collector, configured to collect noise in bearing detection, the noise comprising bearing noise and operating condition noise; 
a processor connected to the data collector; the processor being configured to: 
subject the collected noise to pre-processing, to obtain a first time domain signal and a second frequency domain signal; and 
input the first time domain signal and second frequency domain signal to a bearing fault diagnosis model; 
wherein the bearing fault diagnosis model comprises a characteristic extraction model and a fault discrimination model, the characteristic extraction model subjects the first time domain signal and second frequency domain signal to characteristic extraction separately to obtain a first characteristic associated with a time domain shock peak and a second characteristic associated with a fault frequency peak; and the fault discrimination model combines the first characteristic and second characteristic, and performs fault discrimination on the basis of a combined characteristic; and 
a memory, configured to be connected to the processor and store a discriminated fault mode in order to update a fault mode data set.”

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… the bearing fault diagnosis model provides 15a characteristic extraction model and a fault discrimination model, the characteristic extraction model subjects the first time domain signal and second frequency domain signal to characteristic extraction separately to obtain a first characteristic associated 20with a time domain shock peak and a second characteristic associated with a fault frequency peak; and the fault discrimination model combines the first characteristic and second characteristic, and performs fault discrimination on the basis of a combined 25characteristic.”
Claims 2-8 are also allowed due to their dependence on claim 1.

Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 9,
“… the bearing fault diagnosis model comprises a characteristic extraction model and a fault discrimination model, the characteristic extraction model subjects the first time domain signal and second frequency domain signal to characteristic extraction 30separately to obtain a first characteristic associated with a time domain shock peak and a second characteristic associated with a fault frequency peak; and the fault discrimination model combines the first characteristic and second characteristic, and performs 35fault discrimination on the basis of a combined characteristic; and - 23 - a memory, configured to be connected to the processor and store a discriminated fault mode in order to update a fault mode data set.”

Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 10,
“… the bearing fault diagnosis model comprises a characteristic extraction model and a fault discrimination model, the characteristic extraction model subjects the first time domain signal and second 25frequency domain signal to characteristic extraction separately to obtain a first characteristic associated with a time domain shock peak and a second characteristic associated with a fault frequency peak; and the fault discrimination model combines the first 30characteristic and second characteristic, and performs fault discrimination on the basis of a combined characteristic; and a memory, configured to be connected to the processor and store a discriminated fault mode in order 35to update a fault mode data set.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20100169030 Parlos; Alexander George is a machine condition assessment through power distribution networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867